Mr. Justice Green delivered the opinion of the Court. This suit, commenced before a justice of the peace, was appealed, after a trial and judgment for plaintiff there, to the Circuit Court, where the verdict was for defendant. Plaintiff entered a motion for a new trial, for the reasons that the verdict is against the law and evidence; that the court erred in its instructions to the jury, and that the court refused proper instructions asked by plaintiff. The motion was overruled, judgment for defendant for costs entered, and plaintiff took this appeal. The alleged cause of action was that defendant negligently drove his wagon against plaintiff’s wagon on the public highway, and thereby injured one of the animals attached to the wagon. There were no instructions asked for by either of the parties, or given to the jury, and no error is found in the rulings of the court. The only point urged as ground for reversal is that the verdict is against the evidence. An examination of the record satisfies us that if the jury believed the evidence on behalf of defendant he was not guilty of any negligence and the verdict was right. The judgment is affirmed.